08/10/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0065


                                      DA 20-0065
                                   _________________

 ANIMALS OF MONTANA, INC., TROY HYDE,
 Permit Holder,

             Petitioner and Appellant,

       v.                                                           ORDER

 STATE OF MONTANA, DEPARTMENT
 OF FISH, WILDLIFE, AND PARKS,

             Respondent and Appellee.
                               _________________

       Appellant Animals of Montana, Inc., Troy Hyde, Permit Holder, was granted an
extension of time to file and serve his opening brief on or before July 26, 2020. The
opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than August 27, 2020. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 8 2020